UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission File No. 001-13499 EQUITY ONE, INC. (Exact name of registrant as specified in its charter) Maryland 52-1794271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 N.E. Miami Gardens Drive N. Miami Beach, Florida 33179 (Address of principal executive offices) (Zip Code) (305) 947-1664 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a “smaller reporting company”.See definition of “accelerated filer, large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to Corporate Issuers: As of the close of business on April 28, 2008, 74,015,250 shares of the Company's common stock, par value $0.01 per share, were outstanding. EQUITY ONE, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED MARCH 31, 2008 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 1 Condensed Consolidated Statements of Operations (unaudited) three months ended March 31, 2008 and 2007 2 Condensed Consolidated Statements of Comprehensive Income (unaudited) three months ended March 31, 2008 and 2007 3 Condensed Consolidated Statement of Stockholders' Equity (unaudited) three months ended March 31, 2008 4 Condensed Consolidated Statements of Cash Flows (unaudited) three months ended March 31, 2008 and 2007 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, 2008 and December 31, 2007 (In thousands, except per share data) (Unaudited) March 31, 2008 December 31, 2007 ASSETS Properties: Income producing $ 1,871,311 $ 2,047,993 Less: accumulated depreciation (172,359 ) (172,651 ) Income-producing property, net 1,698,952 1,875,342 Construction in progress and land held for development 77,619 81,574 Properties held for sale 179,881 323 Properties, net 1,956,452 1,957,239 Cash and cash equivalents - 1,313 Cash held in escrow 8,234 54,460 Accounts and other receivables, net 13,567 14,148 Securities 61,582 72,299 Goodwill 12,385 12,496 Other assets 63,036 62,429 TOTAL ASSETS $ 2,115,256 $ 2,174,384 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Notes Payable Mortgage notes payable $ 350,146 $ 397,112 Mortgage notes payable related to properties held for sale 46,440 - Unsecured revolving credit facilities 24,500 37,000 Unsecured senior notes payable 718,721 744,685 1,139,807 1,178,797 Unamortized premium/discount on notes payable 7,363 10,042 Total notes payable 1,147,170 1,188,839 Other liabilities Accounts payable and accrued expenses 26,092 30,499 Tenant security deposits 9,486 9,685 Other liabilities 25,355 28,440 Total liabilities 1,208,103 1,257,463 Minority interest 989 989 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value – 10,000 shares authorized but unissued - - Common stock, $0.01 par value – 100,000 shares authorized 73,361 and 73,300 shares issued and outstanding as of March 31, 2008 and December 31, 2007, respectively 734 733 Additional paid-in capital 908,041 906,174 Retained earnings 16,650 17,987 Accumulated other comprehensive loss (19,261 ) (8,962 ) Total stockholders’ equity 906,164 915,932 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,115,256 $ 2,174,384 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations For the three months ended March 31, 2008 and 2007 (In thousands, except per share data) (Unaudited) Three months ended March 31, 2008 2007 REVENUE: Minimum rent $ 48,040 $ 46,423 Expense recoveries 13,699 12,950 Percentage rent 1,449 1,260 Management and leasing services 183 837 Total revenue 63,371 61,470 COSTS AND EXPENSES: Property operating 16,162 14,889 Rental property depreciation and amortization 11,796 10,957 General and administrative 6,802 9,804 Total costs and expenses 34,760 35,650 INCOME BEFORE OTHER INCOME AND EXPENSE,MINORITY INTEREST AND DISCONTINUED OPERATIONS 28,611 25,820 OTHER INCOME AND EXPENSE: Investment income 6,190 6,207 Other income 43 182 Interest expense (15,982 ) (15,641 ) Amortization of deferred financing fees (429 ) (387 ) Gain (loss) on sale of real estate (42 ) 1,067 Gain on extinguishment of debt 2,380 - INCOME BEFORE MINORITY INTEREST AND DISCONTINUED OPERATIONS 20,771 17,248 Minority interest (28 ) (28 ) INCOME FROM CONTINUING OPERATIONS 20,743 17,220 DISCONTINUED OPERATIONS: Operations of income-producing properties sold or held for sale 111 1,067 Gain on disposal of income-producing properties - 1,732 Income from discontinued operations 111 2,799 NET INCOME $ 20,854 $ 20,019 EARNINGS PER COMMON SHARE - BASIC: Continuing operations $ 0.28 $ 0.23 Discontinued operations - 0.04 $ 0.28 $ 0.27 Number of Shares Used in Computing Basic Earnings per Share 73,324 72,974 EARNINGS PER COMMON SHARE – DILUTED: Continuing operations $ 0.28 $ 0.23 Discontinued operations - 0.04 $ 0.28 $ 0.27 Number of Shares Used in Computing Diluted Earning per Share 73,499 73,990 See accompanying notes to condensed consolidated financial statements. 2 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed and Consolidated Statement of Comprehensive Income For the three months ended March 31, 2008 and 2007 (In thousands, except per share data) (Unaudited) Three months ended March 31, 2008 2007 NET INCOME $ 20,854 $ 20,019 OTHER COMPREHENSIVE INCOME: Net unrealized holding (loss) gain on securities available for sale (10,533 ) 554 Changes in fair value of cash flow hedges - (349 ) Reclassification adjustment for (gain)/loss on sale of securities and cash flow hedges included in net income 15 (14 ) Net realized loss of interest rate contracts included in net income 196 - Net amortization of interest rate contracts 23 (37 ) Other comprehensive income adjustment (10,299 ) 154 COMPREHENSIVE INCOME $ 10,555 $ 20,173 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders' Equity For the three months ended March 31, 2008 (In thousands, except per share data) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss Total Stockholders' Equity BALANCE, JANUARY 1, 2008 $ 733 $ 906,174 $ 17,987 $ (8,962 ) $ 915,932 Issuance of common stock 1 233 - - 234 Share-based compensation expense - 1,634 - - 1,634 Net income - - 20,854 - 20,854 Dividends paid - - (22,191 ) - (22,191 ) Other comprehensive income adjustment - - - (10,299 ) (10,299 ) BALANCE, MARCH 31, 2008 $ 734 $ 908,041 $ 16,650 $ (19,261 ) $ 906,164 See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2008 and 2007 (In thousands) (Unaudited) Three months ended March 31, 2008 2007 OPERATING ACTIVITIES: Net income $ 20,854 $ 20,019 Adjustments to reconcile net income to net cash provided by operating activities: Straight line rent adjustment (271 ) (454 ) Amortization of above/(below) market lease intangibles (1,109 ) (933 ) Provision for losses on accounts receivable 646 301 Amortization of premium on notes payable (538 ) (456 ) Amortization of deferred financing fees 429 388 Rental property depreciation and amortization 11,796 11,374 Stock-based compensation 1,634 2,409 Amortization of derivatives 23 (37 ) (Gain)/loss on disposal of real estate and income-producing properties 42 (2,799 ) Loss on sale of securities - (16 ) Gain on extinguishment of debt (2,380 ) - Minority interest 28 28 Changes in assets and liabilities: Accounts and other receivables (65 ) (978 ) Other assets (6,987 ) (1,661 ) Accounts payable and accrued expenses (4,258 ) 3,177 Tenant security deposits (199 ) 195 Other liabilities 6,227 1,374 Net cash provided by operating activities 25,872 31,931 INVESTING ACTIVITIES: Additions to and purchases of rental property (4,703 ) (98,517 ) Land held for development (82 ) - Additions to construction in progress (4,902 ) (5,441 ) Proceeds from disposal of real estate and rental properties 514 10,562 Decrease in cash held in escrow 46,226 51 Increase in deferred leasing costs (2,222 ) (1,550 ) Additions to notes receivable - (14 ) Proceeds from repayment of notes receivable 8 13 Proceeds from sale of securities 250 246 Cash used to purchase securities (51 ) (81 ) Net cash provided by (used in) investing activities 35,038 (94,731 ) FINANCING ACTIVITIES: (Repayments) borrowings of mortgage notes payable $ (2,742 ) $ 2,480 Net (repayments) borrowings under revolving credit facilities (12,500 ) 86,136 Repayment of senior debt (24,996 ) - Proceeds from issuance of common stock 234 2,968 (Continued) See accompanying notes to condensed consolidated financial statements. 5 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2008 and 2007 (In thousands) (Unaudited) Three months ended March 31, 2008 2007 Cash dividends paid to stockholders (22,191 ) (22,136 ) Distributions to minority interest (28 ) (28 ) Net cash (used in) provided by financing activities (62,223 ) 69,420 Net (decrease) increase in cash and cash equivalents (1,313 ) 6,620 Cash and cash equivalents at beginning of the period 1,313 - Cash and cash equivalents at end of the period $ - $ 6,620 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest (net of capitalized interest of $790,000 and $1.1 million in 2008 and 2007, respectively) $ 20,162 $ 17,557 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Change in unrealized holding gain (loss) on securities $ (10,533 ) $ 554 Change in fair value of hedges $ - $ (349 ) The Company acquired and assumed mortgages on the acquisition of certain rental properties: Fair value of rental property $ - $ 69,069 Assumption of mortgage notes payable - (27,740 ) Fair value adjustment of mortgage notes payable - (1,974 ) Cash paid for rental property $ - $ 39,355 (Concluded) See accompanying notes to condensed consolidated financial statements. 6 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) 1. Organization and Basis of Presentation Organization Equity One, Inc. operates as a self-managed real estate investment trust (“REIT”) that principally acquires, renovates, develops and manages neighborhood and community shopping centers anchored by leading supermarkets, drug stores or discount retail store chains.As of March 31, 2008, we owned or had interests in 169 properties consisting of 153 shopping centers, six development/redevelopment properties, six non-retail properties and four parcels of land. Basis of Presentation The condensed consolidated financial statements include the accounts of Equity One, Inc. and its wholly-owned subsidiaries and those partnerships where it has financial and operating control.Equity One, Inc. and its subsidiaries are hereinafter referred to as “the consolidated companies”, the “Company”, “we”, “our”, “us” or similar terms.All significant intercompany transactions and balances have been eliminated in consolidation. Investments in joint ventures represent non-controlling ownership interests. We account for these investments under the equity method of accounting. These investments are initially recorded at cost and subsequently adjusted for equity in income or loss and cash contributions and distributions. Certain prior-year data have been reclassified to conform to the 2008 presentation. The condensed consolidated financial statements included in this report are unaudited, except for amounts presented in the consolidated balance sheet as of December 31, 2007, which were derived from our audited financial statements at that date.In our opinion, all adjustments considered necessary for a fair presentation have been included. The results of operations for the three months period ended March 31, 2008 are not necessarily indicative of the results that may be expected for the full year. Our unaudited condensed consolidated financial statements and notes are prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of Form 10-Q. Accordingly, these unaudited condensed consolidated financial statements do not contain certain information included in our annual financial statements and notes. These condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2007, filed with the SEC on February 25, 2008. 7 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) 2. Summary of Significant Accounting Policies Revenue Recognition Rental income includes minimum rents, expense reimbursements, termination fees and percentage rental payments.Minimum rents are recognized on an accrual basis over the terms of the related leases on a straight-line basis.As part of the leasing process, we may provide the lessee with an allowance for the construction of leasehold improvements.Leasehold improvements are capitalized and recorded as tenant improvements and depreciated over the shorter of the useful life of the improvements or the lease term.If the allowance represents a payment for a purpose other than funding leasehold improvements, or in the event we are not considered the owner of the improvements, the allowance is considered a lease incentive and is recognized over the lease term as a reduction to revenue.Factors considered during this evaluation include, among others, the type of improvements made, who holds legal title to the improvements, and other controlling rights provided by the lease agreement.Lease revenue recognition commences when the lessee is given possession of the leased space and there are no contingencies offsetting the lessee’s obligation to pay rent. Substantially all of the lease agreements contain provisions that require the payment of additional rents based on the respective tenant’s sales volume (contingent or percentage rent) and reimbursement of the tenant’s share of real estate taxes, insurance and common area maintenance, or CAM costs.Revenue based on percentage of tenants’ sales is recognized only after the tenant exceeds their sales breakpoint.Revenue from tenant reimbursements of taxes, CAM and insurance is recognized in the period that the applicable costs are incurred in accordance with the lease agreements. We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of tenants to make required rent payments.The computation of this allowance is based on an assessment of the tenants’ payment history and current credit quality using the specific identification method. We recognize gains or losses on sales of real estate in accordance with Statement Financial Accounting Standards, or SFAS, No. 66 “Accounting for Sales of Real Estate.”Profits are not recognized until (a) a sale has been consummated; (b) the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay for the property; (c) our receivable, if any, is not subject to future subordination; and (d) we have transferred to the buyer the usual risks and rewards of ownership, and we do not have a substantial continuing involvement with the property.The sales of operating properties where we do not have a continuing involvement are presented in the discontinued operations section of our condensed consolidated statements of operations. We have been engaged by a joint venture to provide asset management, property management, leasing and investing services for such venture's shopping centers.We receive fees for these services, including a property management fee calculated as a percentage of gross revenues received, and recognize these fees as the services are rendered. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Properties Income-producing properties are stated at cost, less accumulated depreciation and amortization.Costs include those related to acquisition, development and construction, including tenant improvements, interest incurred during development, costs of predevelopment and certain direct and indirect costs of development.All costs related to unsuccessful acquisition opportunities are expensed when it is probable that we will not be successful in the acquisition. Depreciation and amortization expense is computed using the straight-line method over the estimated useful lives of up to 40 years for buildings and improvements, the minimum lease term or economic useful life for tenant improvements, and five to seven years for furniture and equipment. Expenditures for ordinary maintenance and repairs are expensed to operations as they are incurred.Significant renovations and improvements that improve or extend the useful life of assets are capitalized.The useful lives of amortizable intangible assets are evaluated each reporting period with any changes in estimated useful lives being accounted for over the revised remaining useful life. 8 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Construction in Progress and Land Held for Development Properties also include construction in progress and land held for development.These properties are carried at cost and no depreciation is recorded.Properties undergoing significant renovations and improvements are considered under development.All direct and indirect costs related to development activities are capitalized into properties in construction in progress and land held for development on our condensed consolidated balance sheets.Costs incurred include predevelopment expenditures directly related to a specific project including, development and construction costs, interest, insurance and real estate tax expense.Indirect development costs include employee salaries and benefits, travel and other related costs that are directly associated with the development of the property.The capitalization of such expenses ceases when the property is ready for its intended use and has reached stabilization but no later than one-year from substantial completion of construction activity.If we determine that a project is no longer probable, all predevelopment project costs are immediately expensed.Similar costs related to properties not under development are expensed as incurred. Our method of calculating capitalized interest is based upon applying our weighted average borrowing rate to that portion of actual costs incurred.Total interest expense capitalized to construction in progress and land held for development was $790,000 and $1.1 million for the three months ended March 31, 2008 and 2007, respectively. Business Combinations When we purchase real estate properties, we allocate the initial purchase price of assets acquired (net tangible and identifiable intangible assets) and liabilities assumed based on their relative fair values at the date of acquisition pursuant to the provisions of SFAS No. 141, “Business Combinations”.Our initial fair value purchase price allocations may be refined as final information regarding fair value of the assets acquired and liabilities assumed is received.The allocations are finalized within one year of the acquisition date.We allocate the purchase price of the acquired property to land, building, improvements and intangible assets.The aggregate value of other acquired intangible assets, consisting of in-place leases, is measured by the excess of (i) the purchase price paid for a property after adjusting existing in-place leases to market rental rates over (ii) the estimated fair value of the property as-if-vacant, determined as set forth above.The value of in-place leases exclusive of the value of above-market and below-market in-place leases is amortized to expense over the remaining non-cancelable periods of the respective leases.If a lease were to be terminated prior to its stated expiration, all unamortized amounts relating to that lease would be written off.There are three categories of intangible assets to be considered:(1) in-place leases; (2) above and below-market value of in-place leases; and (3) customer relationship. The value of in-place leases is estimated based on the fair value of at-market in-place leases considering the cost of acquiring similar leases, the foregone rents associated with the lease-up period and carrying costs associated with the lease-up period.Intangible assets associated with at-market in-place leases are amortized as additional lease expense over the remaining contractual lease term. Above-market and below-market in-place lease values for acquired properties are computed based on the present value of the difference between the contractual amounts to be paid pursuant to the leases negotiated and in-place at the time of acquisition and our estimate of fair market lease rates for the property or comparable property, measured over a period equal to the remaining contractual lease period.The value of above-market lease assets is amortized as a reduction of rental income over the remaining terms of the respective leases.The value of below-market lease liabilities is amortized as an increase to rental income over the remaining terms of the respective leases. We do not allocate value to customer relationship intangibles if we have pre-existing business relationships with the tenants in the acquired property. Other than as discussed above, we have determined that our real estate properties do not have any other significant identifiable intangibles. The results of operations of acquired properties are included in our financial statements as of the dates they are acquired.The intangibles associated with property acquisitions are included in other assets and other liabilities in our condensed consolidated balance sheets.In the event that a tenant terminates its lease, all unamortized costs are written-off as a charge to depreciation expense. 9 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Properties Held for Sale Under SFAS, No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the definition of a component of an entity, assuming no significant continuing involvement, requires that operating properties that are sold or classified as held for sale be accounted for as discontinued operations.Accordingly, the results of operations of operating properties disposed of or classified as held for sale for which we have no significant continuing involvement are reflected as discontinued operations.Given the nature of real estate sales contracts, it is customary for such contracts to allow potential buyers a period of time to evaluate the property prior to becoming committed to its acquisition.In addition, certain conditions to the closing of a sale, such as financing contingencies, etc., often remain following the completion of the buyer’s due diligence review.As a result, properties under contract may not close within the expected time period, or may not close at all.Due to these uncertainties, we generally do not classify a property as “discontinued operations” until it is sold, unless we have otherwise determined that the property meets the criteria of SFAS No. 144 and is likely to close within the time requirements. Long-lived Assets Our properties are reviewed for impairment if events or changes in circumstances indicate that the carrying amount of the property may not be recoverable.If there is an event or change in circumstance indicating the potential for impairment in the value of a property, we evaluate our ability to recover our net investment in the long-lived assets by comparing the carrying value (net book value) of such asset to the estimated future undiscounted cash flows over their expected useful life.Future cash flow estimates are based on probability-weighted projections for a range of possible outcomes. There was no impairment loss for the three months ended March 31, 2008 and Cash and Cash Equivalents We consider liquid investments with a purchase date maturity of three months or less to be cash equivalents. Cash Held in Escrow Cash held in escrow represents the cash proceeds of property sales that are being held by qualified intermediaries in anticipation of the acquisition of replacement properties in tax-free exchanges under Section 1031 of the Internal Revenue Code. Accounts Receivable Accounts receivable include amounts billed to tenants and accrued expense recoveries due from tenants.We evaluate the probability of collection for these receivables and adjust the allowance for doubtful accounts to reflect amounts estimated to be uncollectible.The allowance for doubtful accounts was approximately $2.8 million and $2.2 million at March 31, 2008 and December 31, 2007, respectively. 10 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Securities Our investments in securities are classified as available-for-sale and recorded at fair value based on current market prices.Changes in the fair value of the equity investments are included in accumulated other comprehensive income. As of March 31, 2008, we indirectly owned approximately 3.8 million ordinary shares of DIM Vastgoed N.V., or DIM, representing 47.9% of the total outstanding ordinary shares of DIM.DIM is a public company organized under the laws of the Netherlands, the shares of which are listed on Euronext Amsterdam and which operates as a closed-end investment company owning and operating a portfolio of 21 shopping center properties aggregating approximately 2.6 million square feet in the southeastern United States.DIM’s capital structure includes priority and ordinary shares.The priority shares are 100% owned by a foundation that is controlled by its supervisory board.The ordinary shares have voting rights; however, only the priority shares have the right to nominate members to the supervisory board and to approve certain other corporate matters.As of March 31, 2008, we believe that the investment in DIM should be accounted for as an available-for-sale security because, we are unable to exert significant influence over DIM’s operating or financial policies and, based on DIM’s organizational and capital structure, we were unable to participate in the affairs of DIM’s supervisory board. As of March 31, 2008, the fair value of DIM’s ordinary shares is less than the carrying amount of our total investment.Our aggregate cost is approximately $79.2 million.Based on the closing market price on March 31, 2008, the ordinary shares of DIM had a fair value of approximately $60.8 million.This equates to an unrealized loss of $18.4 million.In making a judgment as to whether our investment is other-than-temporarily impaired, we consider a number of factors including, but not necessarily limited to, the following: · our intent and ability to hold the securities for a period of time sufficient to allow for any anticipated recovery in fair value; · our assessment of the net asset value, or NAV,of the properties held by DIM based upon our expertise in the shopping center real estate business; · the assessment by DIM’s management of its NAV calculated in accordance with Dutch GAAP based upon its use of fair value accounting; · the financial and operational condition of DIM’s properties; · market and economic conditions that might affect DIM’s prospects; · the extent to which fair value of DIM is below our cost basis and the period of time over which the decline has existed; · the relevance of the market price given the thin trading in DIM shares and the concentration of share ownership between ourselves and one other institutional investor; and · the share-price premium that might be warranted given our ownership of a large block of the outstanding common stock. We have evaluated the severity and duration of the possible impairment, together with the near-term prospects of DIM, the thin trading market for DIM shares and our ability and intent to hold the investment for a reasonable period sufficient for a forecasted recovery of the carrying cost.Based upon our intent and ability to hold DIM shares, our own evaluation of the NAV of the underlying properties held by DIM, and the duration and extent of the possible impairment, we do not consider the investment to be other-than-temporarily impaired at March 31, 2008.Changes in estimates, assumptions, or expected outcomes could impact the determination of whether a decline in value is other-than-temporary and whether the effects could materially impact our financial position or net income in future periods.If the market value of DIM remains less than our carrying amount for an extended period of time and/or the financial condition and near-term prospects of DIM deteriorate or do not otherwise improve in the future, among other factors, we may be required to record an impairment of the investment. 11 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) As of March 31, 2008, we owned 34,200 shares of other investment securities that had a fair value of $791,000, a carrying amount of $855,000 and an unrealized loss of approximately $64,000. The following table reflects the gross unrealized losses and fair value of our investments with unrealized losses that are not deemed other-than-temporarily impaired: As of March 31, 2008 2007 (In thousands) (In thousands) Fair Unrealized Fair Unrealized Investment Value Loss Value Loss Equity securities $ 61,582 $ 18,429 $ 75,495 $ 5,809 Goodwill Goodwill has been recorded to reflect the excess of cost over the fair value of net assets acquired in various business acquisitions. We are required to perform annual, or more frequently in certain circumstances, impairment tests of our goodwill.We have elected to test for goodwill impairment in November of each year.The goodwill impairment test is a two-step process that requires us to make decisions in determining appropriate assumptions to use in the calculation.The first step consists of estimating the fair value of each reporting unit and comparing those estimated fair values with the carrying values, which include the allocated goodwill.If the estimated fair value is less than the carrying value, a second step is performed to compute the amount of the impairment by determining an “implied fair value” of goodwill.The determination of reporting units (each property is considered a reporting unit) implied fair value of goodwill requires us to allocate the estimated fair value of the reporting unit to its assets and liabilities.Any unallocated fair value represents the implied fair value of goodwill which is compared to its corresponding carrying amount.During the periods presented, no impairment of goodwill was incurred. We cannot predict the occurrence of certain future events that might adversely affect the reported value of goodwill that totaled approximately $12.4 million at March 31, 2008.Such events include, but are not limited to, strategic decisions made in response to economic and competitive conditions, the impact of the economic environment on our tenant base, or a materially negative change in our relationships with significant tenants. For the three months ended March 31, 2008, $111,000 of goodwill was included in the losson saleof real estate.No properties sold during the three months ended March 31, 2007 included goodwill. Deferred Costs and Intangibles Deferred costs, intangible assets included in other assets, and intangible liabilities included in other liabilities consist of loan origination fees, leasing costs and the value of intangibles when a property was acquired.Loan and other fees directly related to rental property financing with third parties are amortized over the term of the loan using the effective interest method.Direct salaries, third-party fees and other costs incurred by us to originate a lease are capitalized and are being amortized using the straight-line method over the term of the related leases. Intangible assets consist of in-place lease values, tenant origination costs and above-market rents that were acquired in connection with the acquisition of the properties.Intangible liabilities consist of below-market rents that are also acquired in connection with the acquisition of properties.Both intangible assets and liabilities are being amortized using the straight-line method over the term of the related leases. 12 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Deposits Deposits included in other assets are comprised of funds held by various institutions for future payments of property taxes, insurance and improvements, utility and other service deposits. Minority Interest On January 1, 1999, Equity One (Walden Woods) Inc., a wholly-owned subsidiary of ours, entered into a limited partnership as a general partner.An income-producing shopping center (“Walden Woods Village”) was contributed by its owners (the “Minority Partners”), and we contributed 93,656 shares of our common stock (the “Walden Woods Shares”) to the limited partnership at an agreed-upon price of $10.30 per share.Based on this per share price and the net value of property contributed by the Minority Partners, the limited partners received 93,656 partnership units.We have entered into a Redemption Agreement with the Minority Partners whereby the Minority Partners can request that we purchase either their limited partnership units or any shares of common stock, which they received in exchange for their partnership units at a price of $10.30 per unit or per share at any time before January 1, 2014.Because of the Redemption Agreement, we consolidate the accounts of the partnership with our financial data.In addition, under the terms of the limited partnership agreement, the Minority Partners do not have an interest in the Walden Woods Shares except to the extent of dividends.Accordingly, a preference in earnings has been allocated to the Minority Partners to the extent of the dividends declared. The Walden Woods Shares are not considered outstanding in the condensed consolidated financial statements and are excluded from the share count in the calculation of primary earnings per share. We have controlling interests in two joint ventures that, together, own our Sunlake development project.We have funded all of the acquisition costs, are required to fund any necessary development and operating costs, receive an 8% preferred return on our advances and are entitled to 60% of the profits thereafter.The minority partners are not required to make contributions and, to date, have not contributed any capital.One joint venture is under contract to sell the land parcels it owns to a third party and the other joint venture has commenced construction of its mixed-use project.No minority interest has been recorded as the venture has incurred operating losses after taking into account our preferred return. We also have a controlling membership interest in Dolphin Village Partners, LLC, a venture that owns our Dolphin Village shopping center.We have funded all of the acquisition costs, are required to fund certain agreed upon development and operating costs, receive an 8% preferred return on our advances and are entitled to 50% of the profits thereafter.The minority partner is not required to make contributions and, to date, has not contributed any capital.No minority interest has been recorded as the venture has incurred operating losses after taking into account our preferred return. Use of Derivative Financial Instruments We account for derivative and hedging activities in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, asamended and interpreted.These accounting standards require us to measure derivatives, including certain derivatives embedded in other contracts, at fair value and to recognize them in the consolidated balance sheets as assets or liabilities, depending on our rights or obligations under the applicable derivative contract.For derivatives designated as fair value hedges, the changes in the fair value of both the derivative instrument and the hedged item are recorded in earnings.For derivatives designated as cash flow hedges, the effective portions of changes in fair value of the derivative are reported in other comprehensive income and are subsequently reclassified into earnings when the hedged item affects earnings.Changes in fair value of derivative instruments not designated as hedging instruments, and ineffective portions of cash flow hedges, are recognized in earnings in the current period. We do not enter into derivative instruments for speculative purposes.We require that the hedges or derivative financial instruments be effective in managing the interest rate risk exposure that they are designated to hedge.This effectiveness is essential to qualify for hedge accounting.Hedges that meet these hedging criteria are formally designated as such at the inception of the contract.When the terms of an underlying transaction are modified, or when the underlying hedged item ceases to exist, resulting in some ineffectiveness, the change in the fair value of the derivative instrument will be included in earnings.Additionally, any derivative instrument used for risk management that becomes ineffective is marked-to-market each period. We believe that our credit risk has been mitigated by entering into these agreements with major financial institutions.Net interest differentials to be paid or received under a swap contract and/or collar agreement are included in interest expense as incurred or earned. 13 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) The estimated fair value of our derivative financial instruments has been determined using available market information and appropriate valuation methodologies.However, considerable judgment is necessarily required in interpreting market data to develop the estimates of fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts that we could realize in a current market exchange.The use of different market assumptions or estimation methodologies may have a material effect on the estimated fair value. On March 24, 2004, concurrent with the issuance of the $200.0 million 3.875% senior unsecured notes, we entered into a $100.0 million notional principal variable rate interest swap with an estimated fair value of negative $1.6 million as of March 31, 2008.This swap converted fixed rate debt to variable rate based on the 6 month LIBOR in arrears plus 0.4375%, and matures April 15, Earnings Per Share Earnings per share is accounted for in accordance with SFAS No.128, “Earnings per Share”, which requires a dual presentation of basic and diluted earnings per share on the face of the consolidated statement of operations.Basic earnings per share is computed by dividing net income attributable to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company.We calculate the dilutive effect of stock-based compensation arrangements using the treasury stock method. This method assumes that the proceeds we receive fromthe exercise of stock options and non-vested stock are used torepurchase common shares inthe market. The adoption of SFAS No.123(R), “Share-Based Payment”, requires that we include as assumed proceeds the amount of compensation cost attributed to future services and not yet recognized, and the amount of tax benefits (both deferred and current), if any, that would be credited to additional paid-in capital assuming exercise of the options and vesting of the restricted shares. Income Taxes We elected to be taxed as a REIT under the Internal Revenue Code (“Code”), commencing with our taxable year ended December 31, 1995. To qualify as a REIT, we must meet a number of organizational and operational requirements, including a requirement that we currently distribute at least 90% of our REIT taxable income to our stockholders. Also, at least 95% of our gross income in any year must be derived from qualifying sources.The difference between net income available to common stockholders for financial reporting purposes and taxable income before dividend deductions relates primarily to temporary differences, such as real estate depreciation and amortization, deduction of deferred compensation and deferral of gains on sold properties utilizing like kind exchanges.It is our intention to adhere to these requirements and maintain our REIT status. As a REIT, we generally will not be subject to corporate level federal income tax on taxable income that we distribute currently to our stockholders. If we fail to qualify as a REIT in any taxable year, we will be subject to federal income taxes at regular corporate rates (including any applicable alternative minimum tax) and may not be able to qualify as a REIT for four subsequent taxable years. Even if we qualify for taxation as a REIT, we may be subject to certain state and local taxes on our income and property, and to federal income and excise taxes on our undistributed taxable income. Accordingly, the only provision for federal income taxes in our condensed consolidated financial statements relates to our consolidated taxable REIT subsidiaries (“TRSs”).Our TRSs did not have significant tax provisions or deferred income tax items during the periods reported hereunder. In June 2006, the FASB issued SFAS Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (FIN 48).”In summary, FIN 48 requires that all tax positions subject to SFAS No. 109, “Accounting for Income Taxes,” be analyzed using a two-step approach.The first step requires an entity to determine if a tax position would more likely than not be sustained upon examination.In the second step, the tax benefit is measured as the largest amount of benefit, determined on a cumulative probability basis that is more likely than not to be realized upon ultimate settlement.FIN 48 was effective for fiscal years beginning after December 15, 2006, with any adjustment in a company’s tax provision being accounted for as a cumulative effect of accounting change in beginning equity.The adoption of the standard did not have a material impact on our consolidated financial statements. Further, we believe that we have appropriate support for the tax positions taken on our tax returns and that our accruals for the tax liabilities are adequate for all years still subject to tax audits after 2003. 14 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Share-Based Compensation Share-based compensation cost expense charged against earnings for the three months ended March 31, 2008 and 2007, was $1.6 million and $2.4 million, respectively, of which $466,000 and $594,000, respectively, related to stock options, $3,000 for both years related to discounts offered under our Employee Stock Purchase Plan, and $1.2 million and $1.8 million, respectively, related to restricted stock grants, including amounts for which vesting was accelerated under severance agreements.Share-based compensation cost capitalized as part of property-related assets for the three months ended March 31, 2008 and 2007 was $114,000 and $52,000, respectively. Segment Information Our properties are community and neighborhood shopping centers located predominantly in high-growth and high-barrier markets in the southern and northeastern United States.Each of our centers is a separate operating segment, all of which have characteristics so similar they are expected to have essentially the same future prospects and have been aggregated and reported as one reportable segment.No individual property constitutes more than 10% of our consolidated revenue, net income or assets.The individual properties have been aggregated into one reportable segment based upon their similarities with regard to both the nature and economics of the centers, tenants and operational processes, as well as long-term average financial performance.In addition, no shopping center is located outside the United States. Concentration of Credit Risk A concentration of credit risk arises in our business when a national or regionally based tenant occupies a substantial amount of space in multiple properties owned by us.In that event, if the tenant suffers a significant downturn in its business, it may become unable to make its contractual rent payments to us, exposing us to potential losses in rental revenue, expense recoveries, and percentage rent.Further, the impact may be magnified if the tenant is renting space in multiple locations.Generally, we do not obtain security from our national or regionally-based tenants in support of their lease obligations to us.We regularly monitor our tenant base to assess potential concentrations of credit risk.Publix Super Markets accounts for over 10%, or approximately $19.0 million, of our aggregate annualized minimum rent.As of March 31, 2008, no other tenant accounted for over 5% of our annualized minimum rent. 15 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) Recent Accounting Pronouncements In
